— Appeal from a judgment of the Court of Claims, entered April 4, 1972, which dismissed the claim. The claimant, an unincorporated association, premised the claim herein upon a contention that the State had "made a de facto appropriation of the bridges and walkways owned and utilized by the claimant and members thereof’. Among other things, the court below, after hearing proof, found that the claimant had failed to prove "that it had a right, title or interest in the property alleged to have been appropriated.” The record sustains that finding. Judgment affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Koreman and Reynolds, JJ., concur.